Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in Amendment filed 01/27/2022.
	1-3, 5-11, 13-15, 17-18, and 20 are amended.
	Claims 12 and 19 are canceled.
	Claims 21-22 are added.
	Claims 1-11, 13-18, and 20-22 remain pending.

Response to Arguments
		Argument 1, Applicant argues in Applicant Arguments/Remarks Made in Amendment filed 01/27/2022 pg. 13-15 that Tenhunen does not teach, “running a parent application; running a child application by using the parent application, the child application including a third-party program; obtaining, in response to a first triggering instruction of the third-party program, first operating data of the third-party program from a server, the first operating data including an instruction for starting the third-party program; executing the first operating data, and displaying a first page of the third-party program according to the first operating data; determining, in response to a second triggering instruction of a control in the first page, a second page identifier corresponding to the control; obtaining second operating data from the server according in response to determining operating data corresponding to the second page identifier is not in the first operating data, the second operating data including operating data corresponding to the second page identifier”.
	Response to Argument 1, applicant’s arguments have been fully considered however in light of the amendments there is new grounds for rejection and a newly found prior art (9to5Mac. (2016, March 4). How-To: Stop the ‘Open this page in YouTube’ prompt. YouTube. https://www.youtube.com/watch?v=gf-mGOj5LqM) is applied to updated rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, 10, 13, 15-16, 20-22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 9to5Mac. (2016, March 4). How-To: Stop the ‘Open this page in YouTube’ prompt. YouTube. https://www.youtube.com/watch?v=gf-mGOj5LqM, hereinafter “9to5Mac”.
Claim 1:
9to5Mac teaches a program operating method, performed by a computing device, the method comprising:	 running a parent application (i.e. it is noted from (0:20-0:21) that a user opens a parent Safari Application);	 running a child application by using the parent application, the child application including a third-party program (i.e. it is noted at (1:27) that a user has opened a desktop version of a Youtube application inside the Safari application);	 obtaining, in response to a first triggering instruction of the third-party program, first operating data of the third-party program from a server, the first operating data including an instruction for starting the third-party program (i.e. it is noted at (1:27) that a user has entered a URL instruction for the Safari application to retrieve an interface for a channel display of desktop version of a Youtube application from Youtube servers);	 executing the first operating data, and displaying a first page of the third-party program according to the first operating data (i.e. it is noted at (1:27) that the requested channel page “9to5Mac” is displayed);	 determining, in response to a second triggering instruction of a control in the first page, a second page identifier corresponding to the control (i.e. it is noted from (1:27-1:30) that a user has selected the “Final Cut” video from the channel page “9to5Mac”);	 obtaining second operating data from the server according to the second page identifier in response to determining operating data corresponding to the second page including operating data corresponding to the second page identifier (i.e. it is noted from (1:27-1:30) that Safari determines that the “Final Cut” video is not in the Safari application data, and thus retrieves the second page corresponding to the “Final Cut” video from the Youtube servers);	 and executing the second operating data, and displaying a second page according to the second operating data (i.e. it is noted at (1:30) that the “Final Cut” video is displayed while in the Safari application).  

Claim 3:
 9to5Mac teaches the method according to claim 1, 
wherein obtaining the first operating data of the third-party program from the server comprises:	 transmitting an obtaining request to the server, the obtaining request carrying an identifier of the third-party program;	 and receiving the first operating data transmitted by the server in response to the obtaining request (i.e. it is noted at (1:27) that a user has entered a URL specific to the Youtube channel “9to5Mac”, which results in the desktop application of Youtube to retrieve and display the home page of the Youtube channel “9to5Mac” in the Safari browser).  

Claim 4:
(i.e. it is noted at (1:27) that the display of the desktop version of the Youtube application is carried out by Safari, wherein executing the first operating data by using an operating container is equivalent to the Youtube application being displayed by the HTML5 code or JavaScriptCore used by Safari);	 and the executing the second operating data comprising:	 executing the second operating data by using the operating container (i.e. it is noted at (1:30) that the display of the “Final Cut” video selected by a user is carried out by Safari, wherein executing the second operating data by using an operating container is equivalent to the selected Youtube application video being displayed by the HTML5 code or JavaScriptCore used by Safari).  

Claim 7:
9to5Mac teaches the method according to claim 1, 
wherein the first operating data includes page jump paths corresponding to a plurality of controls (i.e. it is noted at (1:27) that the requested channel page “9to5Mac” is includes thumbnail controls that when selected open a second Youtube application video interface corresponding to the thumbnail selected), and determining the second page identifier corresponding to the control comprises:	 determining a first page jump path according to the control and taking the first page jump path as the second page identifier and wherein obtaining second operating in response to determining operating data corresponding to the second page identifier is not in the first operating data comprises:	 obtaining the second operating data from the server according to the first page jump path in response to determining operating data corresponding to the first page jump path is determined to be not in the first operating data (i.e. it is noted at (1:30) that the video data for the thumbnail control of the video “Final Cut” is not located within the Safari application data, thus Safari must retrieve the operating data from Youtube servers corresponding to the selected “Final Cut” Youtube video).  

Claim 8:
9to5Mac teaches the method according to claim 7, further comprising:	 determining, in response to a third triggering instruction of a control in the second page, a second page jump path corresponding to the control in the second page according to the first operating data (i.e. it is noted at (1:30) that other thumbnails corresponding to other video display pages are displayed, wherein the selection of the other thumbnails would result in the same process of their video pages being retrieved);	 obtaining third operating data from the server according to the second page jump path in response to determining operating data corresponding to the second page jump path is not in the first operating data or the second operating data, the third operating data including the operating data corresponding to the second page jump (i.e. it is noted at (1:30) that the Safari application will retrieve and display the operating page display data for the “Top 10 Final Cut Pro x Plugins”, which is not found in the Safari browser application);	 and operating the third operating data, and displaying a third page of the program according to the third operating data (i.e. it is noted at (1:30) that it would be obvious to iterate the process of retrieving page content corresponding to selected a thumbnail control and, display corresponding page content in response to a user triggering the selection of the thumbnail “Top 10 Final Cut Pro x Plugins”).  

Claim 10:
 9to5Mac teaches the method according to claim 7, 
wherein the first operating data further includes second logical operating data and second view operating data corresponding to a plurality of page jump paths (i.e. it is noted at (1:27), that 9to5Mac’s channel page includes multiple jump paths to other second views such as a “Final Cut” video, a “How to” video, and “15 Jailbreak tweaks” video), and the method further comprises:	 obtaining the second logical operating data, and transmitting the second logical operating data to the operating container in response to determining the operating data corresponding to the first page jump path is determined to be in the first operating data (i.e. it is noted at (1:30) that second operating data for the Youtube application video “Final Cut” is sent to the safari browser in response to a user selecting the “Final Cut” video);(i.e. it is noted at (1:30) is displayed via the Safari browser in response to the selection of a jump path of the “Final Cut” video).  

Claim 13:
Claim 13 is the apparatus claim reciting similar limitations to Claim 1 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the apparatus claim reciting similar limitations to Claim 3 and is rejected for similar reasons. 

Claim 16:	Claim 16 is the apparatus claim reciting similar limitations to Claim 4 and is rejected for similar reasons. 

Claim 20:
9to5Mac teaches the apparatus according to claim 13, wherein the processor is further configured to:	 determine a first page jump path according to the control and taking the first page jump path as the second page identifier (i.e. it is noted in (1:30) that a first jump path to a video “Final Cut” is identified and taken in order to display and play the video “Final Cut”).  

Claim 21:
9to5Mac teaches the method according to claim 1, 
wherein a first video plays on the second page, and the second page further includes an icon as an entry to a second video different than the first video (i.e. it is noted at (1:30) that the second page plays a video titled “Final Cut” and includes thumbnails to other different videos such as “Top 10 Final Cut Pro”), and wherein the method further comprises:	 receiving a trigger on the icon;	 and determining a page jump path according to the icon;	 sending a request to the server for a third page, using the page jump page as a page identifier of playing the second video (i.e. it is noted (1:27) that video thumbnail icons are selectable, therefore it would have been obvious that a selection of an icon of the video thumbnail icon “Top 10 Final Cut Pro” displayed on the second page would result in a display of a third page playing a video titled “Top 10 Final Cut Pro”);	 receiving from the server operating data corresponding to the page jump path;	 and playing the second video on the third page in response to receiving from the server the operating data corresponding to the page jump path (i.e. it is noted that a selection of the corresponding thumbnail icon “Top 10 Final Cut Pro” would result in the video data being retrieved from Youtube servers and played).  

Claim 22:
	Claim 22 is the non-transitory storage medium claim reciting similar limitations to claim 1 and is rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 9, 11, 14, 17-18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over 9to5Mac, as applied to claims 1 and 13 above, and further in view of U.S. Patent Application Publication NO. 2007013156 “Tenhunen”.
Claim 2:
9to5Mac teaches the method according to claim 1.
in response to determining operating data corresponding to the second page identifier is not in the first operating data, 9to5Mac may not explicitly teach	 executing the operating data corresponding to the second page identifier in response to determining the operating data corresponding to the second page identifier is in the first operating data, and displaying the second page according to the operating data corresponding to the second page identifier.  
However, Tenhunen teaches 
executing the operating data corresponding to the second page identifier in response to determining the operating data corresponding to the second page identifier is in the first operating data, and displaying the second page according to the operating data corresponding to the second page identifier (i.e. para. [0046], “the Master URI can in some cases be configured not to point to the globally-hosted CDB, but rather to some other URI… the URI could point to an operator/service provider's or other vendor's own CDB… service provider or other entity could keep information separate from the globally-hosted CDB and provide this information themselves”, wherein the display of second page identifier is equivalent to how the vendor provides their own UI variants from their own CDB rather than retrieving UI variants from a global server).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add executing the operating data corresponding to the second page identifier in response to determining the operating data corresponding to the second page identifier is in the first operating data, and in response to determining the operating data corresponding to the second page identifier is in the first operating data, and displaying the second page according to the operating data corresponding to the second page identifier as taught by Tenhunen. One would have been motivated to combine Tenhunen with 9to5Mac, and would have had a reasonable expectation of success as the combination reduces the computational steps required when displaying an interface that already exists within an application.

Claim 5:
9to5Mac teaches the method according to claim 4.
While it is implied that the Safari browser of 9to5Mac has a history function which stores data of the visited Youtube application pages in a local Cache, 9to5Mac may not explicitly teach further comprising:	 storing the first operating data in a local storage area;	 obtaining the first operating data in the local storage area, and transmitting the first operating data to the operating container;	 and executing the first operating data by using the operating container after the first operating data is transmitted to the operating container.  
However, Tenhunen teaches 
storing the obtained first operating data in a local storage area (i.e. para. [0054], Fig. 3, The terminal includes any type of memory/storage 304… A Master URI (M-URI) 310, 312 may be provided for each application 306, 308. Alternatively, one or more Master URIs 314 may be stored for individual or collective use with the applications 306, 308);	 obtaining the first operating data in the local storage area, and transmitting the first operating data to the operating container (i.e. para. [0056], the relevant UI variant information for the accessing terminal 300 is retrieved from the CDB 326A/B. This information is received via the receiver 330 of the terminal 300, and can be stored or otherwise associated with Application-A 306”, wherein the Master UI is stored in memory 304 to be identified by a module and used in Application A);	 and executing the first operating data by using the operating container after the first operating data is transmitted to the operating container (i.e. para. [0042], “base application itself may include instructions to invoke a memory operation, such that the processor(s) operating on the terminal retrieve the Master URI from a known memory/storage location”, wherein the Master URI is obtained from the Configuration server system 324 and stored in the device’s Memory 304).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add storing the first operating data in a local storage area; obtaining the first operating data in the local storage area, and transmitting the first operating data to the operating container; and executing the first operating data by using the operating container after the first operating data is transmitted to the operating container, to 9to5Mac’s parent application interfaces, with storing the first operating data in a local storage area; obtaining the first operating data in the local storage area, and transmitting the first operating data to the operating 

Claim 6:
9to5Mac and Tenhunen teach the method according to claim 5.
9to5Mac teaches displaying
displaying the first page of the third-party program (i.e. it is noted at (1:27) that the desktop Youtube application is displayed within a Safari browser) 
Tenhunen further teaches
the first operating data comprising first logical operating data and first view operating data corresponding to the first page (i.e. para. [0058], Fig. 4a, The catalogs are fetched from the operator's service delivery platform 410, which in turn provides the various catalogs and/or informational items as shown at presentation 412);	 and the obtaining the first operating data in the local storage area (i.e. para. [0056], “This information is received via the receiver 330 of the terminal 300, and can be stored or otherwise associated with Application-A 306 as represented by block 332”, wherein it is noted that UI variant information stored with application A is stored in memory 304 local to device 300), and transmitting the first operating data to the operating container comprising:(i.e. para. [0072], “The UI variant identification module 564 represents the software/firmware or other program information that is operable in connection with the processing control unit 552 to identify the appropriate UI variant information for a particular requesting client”, wherein the first UI variant information is executed for display using the software););	 and obtaining the first view operating data in the local storage area, and transmitting the first view operating data to the operating container after the operating container runs the first logical operating data, and then displaying the first page of the (i.e. para. [0058], “The catalogs are fetched from the operator's service delivery platform 410, which in turn provides the various catalogs and/or informational items as shown at presentation 412”, wherein it is noted in Fig. 3 that UI Variant information retrieved from servers such as the platform 410 are received and stored in local device memory 304 to be used by application-A and display a server catalog UI 412).  

Claim 9:
9to5Mac teaches the method according to claim 8.
While 9to5Mac teaches executing operation data in response to determining the operating data corresponding to the second page jump path is not in the first operating data or the second operating data,
response to determining the operating data corresponding to the second page jump path is in the first operating data, and displaying the third page according to the operating data corresponding to the second page jump path.  
However, Tenhunen teaches 
executing the operating data corresponding to the second page response to determining the operating data corresponding to the second page (i.e. para. [0046], “the Master URI can in some cases be configured not to point to the globally-hosted CDB, but rather to some other URI… the URI could point to an operator/service provider's or other vendor's own CDB… service provider or other entity could keep information separate from the globally-hosted CDB and provide this information themselves”, wherein since Tenhunen teaches how the vendor is capeable their own UI variants from their own CDB rather than retrieving UI variants from a global server, it would have been obvious to repeat known techniques and have a third UI variant retrieved from a local CDB).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add executing the operating data corresponding to the second page jump path in response to determining the operating data corresponding to the second page jump path is in the first operating data, and displaying the third page according to the operating data corresponding to the second response to determining the operating data corresponding to the second path is in the first operating data, and displaying the third page according to the operating data corresponding to the second page as taught by Tenhunen. One would have been motivated to combine Tenhunen with 9to5Mac, and would have had a reasonable expectation of success as the combination reduces the computational steps required when displaying an interface that already exists within an application.

Claim 11:
9to5Mac teaches the method according to claim 1, 
wherein the second operating data includes second logical operating data and second view operating data corresponding to a plurality of page jump paths (i.e. it is noted at (1:30), the video view of “Final Cut” includes multiple jump paths to other views such as a “Top 10” video, a “Final Cut Pro X Tutorial” video, and “Film Look tutorial” video), 
9to5Mac may not explicitly teach that the method further comprises:	 storing the obtained second operating data in a local storage area ; and,	 transmitting the second logical operating data to an operating container; and	 transmitting the second view operating data to the operating container.
However, Tenhunen teaches
storing the obtained second operating data in a local storage area (i.e. para. [0054], Fig. 3, “The terminal includes any type of memory/storage 304… A Master URI (M-URI) 310, 312 may be provided for each application 306, 308. Alternatively, one or more Master URIs 314 may be stored for individual or collective use with the applications 306, 308”, wherein the plurality of UI variants are stored locally on device 300); and,	 transmitting the second logical operating data to an operating container (i.e. para. [0056], the relevant UI variant information for the accessing terminal 300 is retrieved from the CDB 326A/B. This information is received via the receiver 330 of the terminal 300, and can be stored or otherwise associated with Application-A 306”, wherein the retrieved UI variant is stored in memory 304 to be identified by a module and used in Applications A-N); and	 transmitting the second view operating data to the operating container (i.e. para. [0056], “The processor 320 can execute the Application-A 306 using the UI variant information 332 to provide a modified UI presentation 334”, wherein the variant UI is obtained from the local device Memory 304 in Fig. 3 and displayed by the UI presentation 334).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add storing the obtained second operating data in a local storage area ; and, transmitting the second logical operating data to an operating container; and transmitting the second view operating data to the operating container, to 9to5Mac’s parent application interfaces, with storing the obtained second operating data in a local storage area ; and, transmitting the second logical operating data to an operating container; and transmitting the second view operating data to the operating container as taught by Tenhunen. One would have been motivated 

Claim 14:
Claim 14 is the apparatus claim reciting similar limitations to Claim 2 and is rejected for similar reasons. 

Claim 17:
Claim 17 is the apparatus claim reciting similar limitations to Claim 5 and is rejected for similar reasons. 
	
Claim 18:
Claim 18 is the apparatus claim reciting similar limitations to Claim 6 and is rejected for similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171